]^R. Justice MacLeary
delivered the opinion of the court.
This case as presented here treats only of costs and principally of attorney’s fees arising prior to the 1st of-July, 1904. The appellants claimed costs and attorney’s fees in three distinct cases, numbers 32, 34 and 37, and these seem to have been consolidated and disposed of temporarily at least by one order made by the District Court of Aguadilla, in the following words:
“On this 4th day of January,• 1906, deciding the motions presented by the attorney Franco Soto, of the 9th of December, 1905, and in view of the affidavit presented by the said attorney on the 2d instant, the court considers it necessary that the interested. parties against whom judgment was rendered in those different suits, be notified, as has been heretofore ordered.”
Notice of appeal from this order was given on the 15th of January, 1906, within the ten days prescribed by the stat-' nte for appeals from interlocutory orders.
The proceeding in the case at bar is governed by section 295 of the Code of Civil Procedure, which prescribes in what cases appeals can be taken to the Supreme Court from the district courts. The present case does not fall under paragraphs 1 or 2 of said section, and it is presumed that counsel for appellant claims to classify it as belonging to the third paragraph. On carefully reading that paragraph it will be found that such an order as this from which the appeal is taken, cannot be classified with any of those orders from which an appeal lies to this court. That paragraph reads as follows:
“An appeal may be taken to the Supreme Court from a District Court; from an order granting or refusing a new trial; from an order granting or dissolving an injunction; from an order refusing to grant or dissolve an injunction; from-an order dissolving or refusing to dissolve an attachment ; from an order granting or refusing to grant a change of the place of trial; from any special order made after final judgment; and from an intferloctury judgment in actions for partition of real property, within ten days after the order or *274interlocutory judgment is made tod entered on the minutes of the court or filed with the secretary.”
The order presented here for consideration is one requiring the notification of the interested parties to appear in court in accordance with former orders therein made. It is in no sense a final disposition of the case, and is not appeal-able. ' Exception may be taken to such an order, and the point reserved in a bill of exceptions, which can be presented on appeal from a final judgment rendered by the court below should such proceeding be taken at any time in the future.
In accordance with these principles, the appeal herein presented should be dismissed at the cost of the appellants.

Denied.

Chief Justice Quiñones, and Justices Hernandez, Figueras and Wolf concurred.